IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMEEL TUCKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5058

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 5, 2017.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Andy Thomas, Public Defender; Steven L. Seliger and Joel Arnold, Assistant Public
Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Williams v. State, 202 So. 3d 917 (Fla. 4th DCA 2016)

(holding that absconding from supervision is an independent basis for tolling

probation).

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.